404 F.3d 1105
Dagoberto LARA-TORRES; Erika Lara-Perez, Petitioners,v.Alberto GONZALES*, Attorney General, Respondent.Dagoberto Lara-Torres; Erika Lara-Perez, Petitioners,v.Alberto Gonzales, Attorney General, Respondent.Dagoberto Lara-Torres; Erika Lara-Perez, Petitioners,v.Alberto Gonzales, Attorney General, Respondent.
No. 02-72329.
No. 03-70931.
No. 03-70932.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted January 13, 2004.
Filed September 8, 2004.
Amended April 21, 2005.

1
Marc Van Der Hout, Van Der Hout, Brigagliano & Nightingale, San Francisco, CA, for the petitioners.


2
Russell J.E. Verby, U.S. Dept. of Justice, Washington, D.C., for the respondent.


3
On Petition for Review of an Order of the Board of Immigration Appeals, Agency Nos. Avc-yes-wob, Aib-cut-sgb.


4
Before WALLACE, McKEOWN, Circuit Judges, and MOSKOWITZ, District Judge.**

ORDER

5
The majority opinion filed September 8, 2004, slip op. 12991, and appearing at 383 F.3d 968 (9th Cir.2004), is hereby amended as follows:


6
1. Page 974, at end of second full paragraph, after citation to Iturribarria, 321 F.3d at 900-01, insert: "While this temporal distinction may not always be significant, in this case, Pineda's allegedly ineffective assistance did not undermine the fairness of the removal proceedings in part because it was given well before the prospect of a hearing materialized."


7
2. Page 975, at end of first paragraph: change "removed from the actual process itself" to "which does not undermine the fairness of the actual process itself"


8
With these amendments, Judge McKeown has voted to deny the petition for rehearing en banc, and Judges Wallace and Moskowitz have so recommended. The full court has been advised of the petition for rehearing en banc and no judge of the court has requested a vote on whether to rehear the matter en banc. Fed. R.App. P. 35. The petition for rehearing en banc is DENIED. No subsequent petitions for rehearing or rehearing en banc may be filed.



Notes:


*
 Alberto Gonzales is substituted for his predecessor, John Ashcroft, as Attorney General of the United States, pursuant to Fed. R.App. P. 43(c)(2)


**
 Honorable Barry Ted Moskowitz, United States District Judge for the Southern District of California, sitting by designation